Citation Nr: 1515638	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE


Whether the Veteran is eligible to receive VA home loan benefits.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 decision of the VA Eligibility Center in Jackson, Mississippi, which denied the benefit sought on appeal. 

On her April 2013 substantive appeal, VA Form-9, the Veteran indicated her desire to testify before a member of the Board at the RO.  She was scheduled for such a hearing in March 2014, but she failed to show without explanation.  The Veteran's Travel Board hearing request is considered withdrawn.

Aside from the physical portion of the claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic folders (e-folders), and finds they do not however include any additional relevant documents. 


FINDINGS OF FACT

1.  The Veteran served on active duty from February 2003 to February 2004, which is less than 24 continuous months.
 
2.  There is no indication she was released from active duty prior to completing 24 months of continuous service owing to a recognizable exception to this 24-month minimum requirement for entitlement to loan guaranty eligibility.


CONCLUSION OF LAW

The criteria are not met for basic eligibility for VA home loan benefits.  38 U.S.C.A. §§ 3701, 3702, 5303A, 3702 (West 2002); 38 C.F.R. § 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  However, the VCAA is inapplicable here since further assistance would not help the Veteran in substantiating this claim.  Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Moreover, Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002). 

In this case there is no dispute as to the pertinent facts, and the law is dispositive of the claim.  Hence, the duties to notify and assist imposed by the VCAA have no application.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

2.  Eligibility for VA Home Loan

Entitlement to a Certificate of Eligibility (COE) for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  In this case, the Veteran served on active duty from February 2003 to February 2004, which she readily concedes is less than 24 continuous months.  Therefore, she does not meet the basic eligibility requirements of 38 U.S.C.A. § 5303A(b)(1). 

Certain exceptions to the 24-month rule are discussed in 38 U.S.C.A. § 5303A(b), including instances in which a veteran was released from active duty prior to completion of the requisite time period under 10 U.S.C.A. § 1171 or 10 U.S.C.A. §1173 (pertaining to hardship discharge of enlisted service members); to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; to a person who has a disability that the Secretary has determined to be compensable under Chapter 11 of 38 U.S.C.A. (pertaining to compensation for service-connected disability); to the provision of a benefit for or in connection with a service-connected disability, condition, or death; or to benefits under Chapter 19 of 38 U.S.C.A. (pertaining to insurance). 

Also under section 38 U.S.C.A. § 5303A(b)(3), it is noted that 38 U.S.C.A. § 5303A(b)(1) does not apply to benefits under Chapter 30 or Chapter 37 of 38 U.S.C.A. (pertaining to education benefits and loan guaranty benefits, respectively) if it is shown a discharge or release from active duty was for the convenience of the Government; a discharge or release from active duty was for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected; if there was an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force; or if there was a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty. 

In this case, the Veteran's DD Form 214 indicates she received an honorable discharge.  The authority and reason for discharge was under the provisions of Army Regulation (AR) 635-200, paragraphs five through eight, which is involuntary separation due to parenthood.  The Separation Code was JDG, which is for parenthood, and parenthood was listed under the Narrative Reason for Separation.  This reason does not fall under one of the enumerated exceptions mentioned above. 

The Veteran contends that the reason for separation from service, listed as "parenthood" should constitute as extenuating circumstances so her situation should be considered as the "hardship" exception to the 24-month rule.  She explains that as of result of becoming a single parent, it was a hardship and she had no choice but to be discharged from service.  In support of her contention, the Veteran submitted a copy of AR 635-200 Active Duty Enlisted Administrative Separations, Chapter 6-3 (April 2010) which she interprets as reflecting that "parenthood" falls within the category of "hardship" for administrative separation purposes.  However, the Veteran's DD-214 shows that her separation was under Chapter 5-8, Involuntary Separation due to Parenthood.  According to Army Regulations, this separation authority does not describe individuals who are separated due to hardship. 

While the Board is mindful of his contentions and sympathizes with her situation, the fact of the matter is that even she does not dispute the fact that she had less than the required 24-months of continuous service.  So she is primarily, instead, disputing the reasons for her discharge.  But VA does not have the ability to change the circumstances of her discharge or award a benefit for which she is ineligible.  The Board is bound by the service department's determination for the reason of a veteran's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  With respect to the classification of the reason for separation, a veteran's recourse in such a situation is with the service department, not with VA.

The Board simply does not have authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury (or here, specifically, a home loan) must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).

As such, the law, not the evidence, is dispositive of the outcome of this appeal, so it must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to basic eligibility for VA home-loan benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


